            Case 1:20-cr-00239-ER Document 35 Filed 09/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          2/29/2020
---------------------------------------------------------- X
UNITED STATES OF AMERICA,                                  :
                                                           :                     ORDER
                  -v-                                      :
                                                           :
JOHNNY NUNEZ,                                              :                  20-CR-0293 (ER)
                                                           :
                                    Defendant.             :
---------------------------------------------------------- X

Ramos, D.J.:

        The telephonic pretrial conference previously scheduled for September 30, 2020, is

rescheduled for 10:30 a.m. on September 30, 2020.

        Counsel should call (877) 411-9748 and use access code 3029857#. (Members of the

press and public may call the same number, but will not be permitted to speak during the

conference.) Counsel should adhere to the following rules and guidelines during the hearing:

             1. Each party should designate a single lawyer to speak on its behalf (including
                when noting the appearances of other counsel on the telephone).

             2. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
                systems that do not allow the user to know when someone else is trying to speak
                at the same time.

             3. To facilitate an orderly teleconference and the creation of an accurate transcript,
                counsel are required to identify themselves every time they speak. Counsel
                should spell any proper names for the court reporter. Counsel should also take
                special care not to interrupt or speak over one another.
         Case 1:20-cr-00239-ER Document 35 Filed 09/29/20 Page 2 of 2




         4. If there is a beep or chime indicating that a new caller has joined while counsel is
            speaking, counsel should pause to allow the Court to ascertain the identity of the
            new participant and confirm that the court reporter has not been dropped from the
            call.

      SO ORDERED.


Dated: September 29, 2020
       New York, New York
                                                          ____________________________
                                                          Edgardo Ramos, U.S.D.J.




                                               2
